DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
1.       The following is a quotation of 35 U.S.C. 112(a): 
           (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2.        Claims 5-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.           Regarding claim 5, it appears that the original specification does not define and support the claim limitation “comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of comparing the at least one electrical signal to a first set of values of a first calibration table and each value of the first set of values being associated with a different concentration of a first chemical or biological entity.The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity.
            Claim 6 is also rejected as it inherits the deficiencies in claim 5.      
          Regarding claim 7, it appears that the original specification does not define and support the claim limitation “comparing the at least one electrical signal to a second calibration table, wherein the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity; and the second chemical or biological entity is different than the first chemical or biological entity”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of comparing the at least one electrical signal to a second calibration table, wherein the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity.The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of comparing the at least one electrical signal to a second calibration table, wherein the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity.
          Regarding claim 8, it appears that the original specification does not define and support the claim limitation “comparing the at least one electrical signal with a second electrical signal generated by the set of sensor elements while in fluid communication with a second fluid sample comprising a known amount of the analyte to determine the data indicative of whether the analyte is present in the fluid sample”. Nowhere in the specification does reasonably explain or suggest that the sensor device configured having capability of doing the step of comparing the at least one electrical signal with a second electrical signal generated by the set of sensor elements while in fluid communication with a second fluid sample comprising a known amount of the analyte to determine the data indicative of whether the analyte is present in the fluid sample.The examiner respectfully requests the applicant to point out a portion of the original disclosure contains a clear language that supports for the limitation of comparing the at least one electrical signal with a second electrical signal generated by the set of sensor elements while in fluid communication with a second fluid sample comprising a known amount of the analyte to determine the data indicative of whether the analyte is present in the fluid sample.
            Claim 9 is also rejected as it inherits the deficiencies in claim 8.      
3.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.         Claims 5-9 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Regarding claim 5, it is unclear how the applicant to achieve the limitation of “comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity”, since the original disclosure does not define and support for this limitation. Clarification is requested.            Regarding claim 7 it is unclear how the applicant to achieve the limitation of “comparing the at least one electrical signal to a second calibration table, wherein: the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity”, since the original disclosure does not define and support for this limitation. Clarification is requested. 
           Regarding claim 8 it is unclear how the applicant to achieve the limitation of “comparing the at least one electrical signal with a second electrical signal generated by the set of sensor elements while in fluid communication with a second fluid sample comprising a known amount of the analyte to determine the data indicative of whether the analyte is present in the fluid sample”, since the original disclosure does not define and support for this limitation. Clarification is requested.           Regarding claim 9, the limitation “the second fluid sample does not comprise the analyte” is vague and unclear, this limitation is contradict with the limitation “a second fluid sample comprising a known amount of the analyte” in claim 8, and the limitation of claim 9 is further limitation of claim 8.  Clarification is requested.

                                                                Examiner Notes
5.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
6.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.      Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US. Pub. 2017/0023519; hereinafter “Rowe”).          Regarding claim 1, Rowe discloses a computerized method comprising: 
          electrically driving a set of sensor elements in fluid communication with a fluid sample (see at least in paragraphs [0155 and 157, 159-160, and 163-164]);           receiving at least one electrical signal from the set of sensor elements (see at least in [157, 163-164, and 187]);           processing the at least one electrical signal to determine data indicative of whether an analyte is present in the fluid sample (see at least in [159-160, 163-164, 172, 0187]); and           transmitting the data to a remote device via a communication channel with the remote device (see at least in [0184]). 
8.      Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rearick et al. (US. Pub. 2018/0313786; hereinafter “Rearick”).          Regarding claim 1, Rearick discloses a computerized method comprising: 
          electrically driving a set of sensor elements in fluid communication with a fluid sample (see at least in paragraphs [0311, 314-315, 325 and 528]);           receiving at least one electrical signal from the set of sensor elements (see at least in [314-315, and 325]);           processing the at least one electrical signal to determine data indicative of whether an analyte is present in the fluid sample (see at least in [288, 314-315, 325 and 418]); and           transmitting the data to a remote device (a computer 260 in Figs. 8 and 17) via a communication channel (252) with the remote device (see at least in [0415, 419-420, and 430]). 
          Regarding claim 5, Rearick discloses the computerized method of claim 1, wherein processing the at least one electrical signal comprises: comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity (see at least in [0291, 0038, 118-119, 228, 315 and 395]). 
          Regarding claim 6, Rearick discloses the computerized method of claim 5, wherein the first calibration table comprises a look-up table (profiles in [0291). 
          Regarding claim 7, Rearick discloses the computerized method of claim 5, further comprising comparing the at least one electrical signal to a second calibration table, wherein: the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity; and the second chemical or biological entity is different than the first chemical or biological entity (see at least in [0291, 0038, 118-119, 228, 315 and 395]). 
          Regarding claim 8, Rearick discloses the computerized method of claim 1, wherein processing the at least one electrical signal comprises: comparing the at least one electrical signal with a second electrical signal generated by the set of sensor elements while in fluid communication with a second fluid sample comprising a known amount of the analyte to determine the data indicative of whether the analyte is present in the fluid sample (see at least in [0291, 0038, 118-119, 228, 315 and 395]). 
          Regarding claim 9, Rearick discloses the computerized method of claim 8, wherein the second fluid sample does not comprise the analyte (see at least in [0291, 0038, 118-119, 228, 315 and 395]). 
          Regarding claim 10, Rearick discloses the computerized method of claim 1, wherein processing the at least one electrical signal comprises: comparing the electrical signal with a control signal to determine the data indicative of whether the analyte is present in the fluid sample (see at least in [0291, 0038, 118-119, 228, 315 and 395]). 

9.      Claims 1-2, 4 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ram et al. (US. Pub. 2016/0290957; hereinafter “Ram”).          Regarding claim 1, Ram discloses a computerized method comprising: 
          electrically driving a set of sensor elements in fluid communication with a fluid sample (see at least in paragraphs [0099, 108-109, 0119-121]);           receiving at least one electrical signal from the set of sensor elements (see at least in [0162-170]);           processing the at least one electrical signal to determine data indicative of whether an analyte is present in the fluid sample (see at least in [0162-0171, 174, 193, 205, 207]); and           transmitting the data to a remote device via a communication channel with the remote device (see at least in [123], claim 17, and Figs. 8-9). 
          Regarding claim 2, Ram discloses the computerized method of claim 1, wherein a sensor element of the set of sensor elements comprises a source (102), a drain (102)and at least one nanowire (101) in electrical communication with the source and the drain (see Fig. 4 and [0099]). 
          Regarding claim 4, Ram discloses the computerized method of claim 2, wherein the at least one nanowire comprises a set of surface binding sites configured to bind to one or more charged molecules in the fluid sample, such that the sensor element is configured to operate as a field effect transistor (see Figs. 5a and 6). 
          Regarding claim 11, Ram discloses the computerized method of claim 1, wherein processing the at least one electrical signal comprises determining a differential conductance of the sensor element of the set of sensor elements to determine the data indicative of whether the analyte is present in the fluid sample (detecting an electric current change in the sensor element in order to determine the analyte is present in the fluid sample; see [0144, 161, and claim 29]). 
          Regarding claim 12, Ram discloses the computerized method of claim 1, wherein the communication channel is a wireless communication channel (811, in Fig. 8 or 904-905 in Fig. 9), and transmitting the data to the remote device comprises wirelessly transmitting the data via the wireless communication channel to the remote device (see [0123, 134, 137]). 
          Regarding claim 13, Ram discloses the computerized method of claim 1, wherein the set of sensor elements comprises a plurality of silicon sensors (10, in fig. 6), and wherein electrically driving the set of sensor elements comprises electrically driving the plurality of silicon sensors (see [0120, 0085, 0092]). 

Claim Rejections - 35 USC § 103
10.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.     Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Agache et al. (US. Pub. 2010/0244855; hereinafter “Agache”) in view of Taslim et al. (US 2017/0067888; hereinafter “Taslim”).          Regarding claim 1, Agache discloses a computerized method comprising: 
          electrically driving a set of sensor elements in fluid communication with a fluid sample (see at least in paragraphs [0007, 0023, 35, 50-54, 58-59, 61, 70-72]);           receiving at least one electrical signal from the set of sensor elements (see at least in [0023, 35, 50-54, 58-59, 61, 70-72]);           processing the at least one electrical signal to determine data indicative of whether an analyte is present in the fluid sample (see at least in [0023, 35, 50-54, 58-59, 61, 70-72]); and           Agache does not disclose transmitting the data to a remote device via a communication channel with the remote device. 
            Taslim discloses a biochemical detection system (1 in Fig. 1) configured to transmitting measurement data to a remote device (a server 804, in Fig.8) via a communication channel (800b and 802) with the remote device (see [0123]).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the biochemical detection system of Agache for transmitting the data to a remote device via a communication channel with the remote device as taught by Taslim, in order to meet the system design and specification requirement.          Regarding claim 2, Agache and Taslim disclose the computerized method of claim 1, Agache further teaches wherein a sensor element of the set of sensor elements comprises a source (3a, in Fig. 1), a drain (4a) and at least one nanowire 91) in electrical communication with the source and the drain (see Fig. 1). 
          Regarding claim 3, Agache and Taslim disclose the computerized method of claim 2, Agache further teaches wherein electrically driving the set of sensor elements comprises applying an alternating current modulated on a direct current bias across the at least one nanowire of the sensor element of the set of sensor elements (see [0070-0071]). 
          Regarding claim 5, Agache and Taslim disclose the computerized method of claim 1, wherein processing the at least one electrical signal comprises: comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity (see [0010, 21, 30, 121, 202-203, 207] and Tables 1-2 of Taslim). 
          Regarding claim 6, Agache and Taslim disclose the computerized method of claim 5, wherein the first calibration table comprises a look-up table (a calibration profile; see [203]). 
          Regarding claim 7, Agache and Taslim disclose the computerized method of claim 5, further comprising comparing the at least one electrical signal to a second calibration table, wherein: the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity; and the second chemical or biological entity is different than the first chemical or biological entity (see [0010, 21, 30, 121, 202-203, 207] and Tables 1-2 of Taslim).           Regarding claim 8, Agache and Taslim disclose the computerized method of claim 5, Taslim further teaches wherein processing the at least one electrical signal comprises: comparing the at least one electrical signal with a second electrical signal (calibration signals, see [0207]) generated by the set of sensor elements while in fluid communication with a second fluid sample (a calibration liquid sample, see [0010]) comprising a known amount (calibration samples containing known amounts, see [0207]) of the analyte to determine the data indicative of whether the analyte is present in the fluid sample (see [203, 207] and claim 10).           Regarding claim 9 Agache and Taslim disclose the computerized method of claim 8, wherein the second fluid sample does not comprise the analyte (see [121, 203, 207] of Taslim). 
12.     Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Agache et al. (US. Pub. 20100244855; hereinafter “Agache”).          Regarding claim 3, Ram discloses the computerized method of claim 2, except for specifying that wherein electrically driving the set of sensor elements comprises applying an alternating current modulated on a direct current bias across the at least one nanowire of the sensor element of the set of sensor elements.           Agache discloses a microdevice (see Figs. 1-2) for detecting chemical particles or biological particles of interest in a fluid medium, the microdevice configured to apply an alternating current modulated on a direct current bias across at least one nanowire of a transistor sensor (see [0070-0071]).          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the biochemical detection system of Ram applying an alternating current modulated on a direct current bias across the at least one nanowire of the sensor element of the set of sensor elements as taught by Agache for purpose of to gain the advantage that the output signal Iout is frequency-shifted relative to the control voltage applied to the excitation electrode and to the carrier voltage applied to the source, and the carrier voltage of angular frequency is put to advantage, by means of a lock-in amplifier for synchronous detection on the source-drain current of the transistor effect. 
 13.     Claim 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ram in view of Jain (US. Pub. 20180120254; hereinafter “Jain”).          Regarding claim 5, Ram discloses the computerized method of claim 1, except for explicitly specifying that wherein processing the at least one electrical signal comprises: comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity.         Jain discloses a field-effect transistor -FET biosensors array (see Figs. 5-7) for providing information on levels of micro RNA, DNA, protein and gene biomarkers in body fluid and tissue, the biosensors array configured to detect biomarkers and provide an electrical signal presented concentration levels of various species including a wide range of proteins, DNAs, miRNAs, and genes. The concentrations are compared using look up tables with respect to reference levels which depends on personal health care history and the information is fed to the protocol algorithm block (see at least in [0019-0023])
                 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the biochemical detection system of Ram by comparing the at least one electrical signal to a first calibration table, wherein the first calibration table comprises a first set of values, each value of the first set of values being associated with a different concentration of a first chemical or biological entity as taught by Jain, for purpose of providing the biosensors array having capabilities of determining concentration levels of various species including a wide range of proteins, DNAs, miRNAs, genes changes as a function of time before a disease like cancer is manifested.
          Regarding claim 6, Ram disclose the computerized method of claim 5, wherein the first calibration table comprises a look-up table (see [0020-21] of Jain). 
          Regarding claim 7, Ram discloses the computerized method of claim 5, except for explicitly specifying that further comprising comparing the at least one electrical signal to a second calibration table, wherein: the second calibration table comprises a second set of values, each value of the second set of values being associated with a different concentration of a second chemical or biological entity; and the second chemical or biological entity is different than the first chemical or biological entity.          Jain discloses a field-effect transistor -FET biosensors array (see Figs. 5-7) for providing information on levels of micro RNA, DNA, protein and gene biomarkers in body fluid and tissue, the biosensors array configured to detect biomarkers and provide an electrical signal presented concentration levels of various species including a wide range of proteins, DNAs, miRNAs, and genes. The concentrations are compared using look up tableS with respect to reference levels which depends on personal health care history and the information is fed to the protocol algorithm block (see at least in [0019-0023]),
               It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the biochemical detection system of Ram by having functions as taught by Jain, for purpose of providing the biosensors array having capabilities of determining concentration levels of various species including a wide range of proteins, DNAs, miRNAs, genes changes as a function of time before a disease like cancer is manifested.
Prior Art of Record
14.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Laing (U.S Pub. 2006/0292581) discloses a biosensor device for detecting small molecules analytes (see specification for more details).

Conclusion
15.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/4/2021